DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.       This application is a CON of 15/893,920 02/12/2018 PAT 10683449
15/893,920 has PRO 62/458,272 02/13/2017.

Election/Restrictions
4.           This application contains claims directed to the following patentably distinct species.
Applicant must elect:
	    1. One continuous phase
and 
              2. One solute 
Upon selecting one specific species the examiner will group together those of a similar chemical nature to search.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8, 11-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.         During a telephone conversation with Carol Nielsen on 04/27/21 a provisional election was made without traverse to species (i) continuous phase: paraffin and (ii) solute: calcium chloride. Affirmation of this election must be made by applicant in replying to this Office action. Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. Claims 1-9, 11-14 are pending and examined below.
6.        Applicant is reminded that upon the cancellation of claims to a non-elected


Double Patenting
7.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.       Claims 1-5, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No.10683449. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 and the patented claim 6 are directed to a drilling fluid having identical composition, wherein the patented claim 6 discloses additional feature of LSYP, and patented claim 7 discloses the method of drilling a wellbore with the composition having identical features with specified amounts of rheology modifier, viscosifier and LSYP of the fluid.
           Regarding claim 2, patented claim 9 discloses the weight ration of the amount of the viscosifier to the amount of the polymeric rheology modifier is about 8 to about 12.
Regarding claim 3, patented claim 10 discloses the weight ratio of the amount of the viscosifier to the amount of the polymeric rheology modifier is about 10     
          Regarding claim 4, patented claim 7 discloses organophilic clay in an amount of about 0.3 to about 20 pounds per barrel.
          Regarding claim 5, patented claim 7 discloses polymeric rheology modifier in an amount of about 0.05 to about 2 pounds per barrel.
           Regarding claim 8, patented claim 7 discloses an internal phase consisting of an aqueous solution having one or more solutes in a concentration of about 10 to about 40 weight percent of the aqueous solution.
          Claims 6-7, 9, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No.10683449 as applied to claim 1 above, and further in view of Dino (US 2014/0066341).
            Regarding instant claims 6-7, 9, 11-14, Dino discloses discloses a drilling fluid composition with improved rheology under downhole condition, the fluid composition comprising a continuous phase such as mineral oil or paraffin, an aqueous internal phase having solute such as calcium chloride in a concentration 25 wt%, an emulsifier in amount of 10 pound per barrel, a polyamide rheology modifier comprises a reaction product of a fatty acid and a polyamine, a viscosifier comprising organophilic clay, lime in an amount of 4 pounds per barrel, weighting agent such as barite in an amount of from about 8 to about 18 pounds per gallon, and  polymeric fluid loss control agent such as styrene butadiene elastomer in an amount of from about 0.1 to about 5 pounds per barrel (para [0003], [0023], [0032], [0046], [0048], [0051], [0056], [0062]-[0066], [0073]-[0075], table 1). 
 Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). A prima facie case of obviousness exists. 
 
Claim Rejections - 35 USC § 102
9.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.        Claims 1-2, 4-9, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dino (US 2014/0066341). 
           Regarding claims 1-2, 4-6, 9, Dino discloses a drilling fluid composition with improved rheology under downhole condition, the fluid composition comprising a continuous phase such as mineral oil, paraffin, or ester, an aqueous internal phase having solute such as calcium chloride in a concentration 25 wt%, fall into instant claim range of about 10 to about 40 wt%, an emulsifier, a polyamide rheology modifier 
           Regarding claims 7-8, Dino discloses the ratio of oil:water is 85:15 (table 1) fall into instant claim 7 range of the continuous phase about 40 to about 90 volume percent and claim 8 range of internal phase about 5 to about 40 volume percent.  
          Regarding claims 11, Dino discloses emulsifier in amount of 10 pound per barrel (table 1) fall into instant claim range of about 5 to about 20 pound per barrel.
         Regarding claims 14, Dino discloses lime in an amount of 4 pounds per barrel (table 1) fall into instant claim range of about 1 to about 12 pounds per barrel.

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

12.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.        Claims 3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dino as applied to claim 1 above.
           Dino includes features of claim 1 above.
           Regarding claim 3, Dino discloses organoclay in an amount of 6-14 pound per barrel (table 2) and polyamide in amount of 0.75 pound per barrel (para [0072]). 6-14 pound per barrel organoclay (read on viscosifier) and 1 pound per barrel polyamide (read on polymeric rheology modifier) results in 1 to 14 weight ratio of the amount of viscosifier to polymeric rheology modifier encompassing instant claim weight ratio of about 10. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
          Regarding claim 12, Dino discloses weighting agent such as barite in an amount of from about 8 to about 18 pounds per gallon (para [0062]; equivalent to about 280 to about 630 pounds per barrel), overlapping instant claim range of up to 600 pounds per barrel. 

         Regarding claim 13, Dino discloses polymeric fluid loss control agent such as styrene butadiene elastomer in an amount of from about 0.1 to about 5 pounds per barrel (para [0063]-[0066]), encompassing instant claim range of from about 0.5 to about 2 pounds per barrel. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
          
Conclusion
14.       References Patel (US 2005/0049147) and Lee (US 2014/0090897) were cumulative in nature to the above rejection and thus not set forth.          
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768